DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10-27, 29-34 and 36-58 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method for wireless communications by a user equipment comprising: determining at least one code sequence for use for a DMRS for a channel transmitted across one or more subframes using one or more tones within a bandwidth of a resource block allocated to the UE for narrowband communication, wherein the at least one code sequence for use for the DMRS is determined based at least in part on a product of a Hadamard sequence and a random sequence, wherein a length of the at least one code sequence for use for the DMRS depends, at least in part, on a bundling length of the channel; and transmitting the channel including the DMRS using the one or more tones.
Applicant’s independent claim 1 recites, inter alia, “wherein a length of the at least one code sequence for use for the DMRS depends, at least in part, on a bundling length of the channel”. Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggest by the prior art.
Independent claims 27 and 53-58 are interpreted and allowed for the same reason as set forth above. Accordingly, applicant’s claims 1, 3-8, 10-27, 29-34 and 36-58 are allowed for these reasons and for the reasons stated in the Patent Board Decision mailed on 05/03/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413